Order, Supreme Court, New York County (Herman Cahn, J.), entered June 13, 2006, which denied plaintiffs motion for statutory interest on the amounts previously awarded for indemnification and defense costs in the underlying personal injury action, unanimously affirmed, without costs.
The issue raised by plaintiff regarding whether or not it was entitled to statutory interest on the amount it recovered in this litigation as well as interest on the amount it paid for defense costs, was previously determined by this Court.
In its brief on the prior appeal from the denial of summary judgment, plaintiff argued that it was entitled to statutory interest at the rate of 9%. Although this Court did not specifically address this issue in the prior decision, as indicated, we considered all of the parties’ arguments. We modified the order appealed from to the extent of granting plaintiff summary judgment and found plaintiff’s additional arguments unavailing (American Guar. & Liab. Ins. Co. v CNA Reins. Co., 16 AD3d 154, 155 [2005]). Plaintiff is therefore barred from relitigating the issue of its entitlement to statutory interest by the doctrine of the law of the case (cf. Hass & Gottlieb v Sook Hi Lee, 11 AD3d 230 [2004]). Concur—Mazzarelli, J.E, Friedman, Williams, McGuire and Malone, JJ.